Motion by appellant-respondent for leave to appeal to the Court of Appeals from an order of this court dated April 22, 1974, which modified an order of the Supreme Court, Kings County, dated April 22, 1974, which modified an order of the Supreme Court, Kings County, dated December 5, 1973, and to stay the trial of the action pending such appeal. Motion by respondent-appellant for leave to appeal to the Court of Appeals from the same order of this court and to ¡stay the trial of the action pending such appeal. Motions granted; stay of trial granted. In our opinion, questions of law have arisen which ought to be reviewed. The following question of law is certified: Was the order of this court, dated April 22, 1974, properly made? Cross application by plaintiffs-respondents for leave to proceed as poor persons in the Court of Appeals denied without prejudice to renewal in the Court of Appeals. Latham, Acting F. J., Cohalan, Brennan, Benjamin and Munder, JJ., concur.